DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 26th, 2020 has been entered. Claims 1-9, 12, 14, 16, 18, 20-22, 24-30, and 32-54 remain pending in the present application with claims 26-30 and 32-46 being withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 12, 20 - 21, 25, and 47 - 54 are rejected under 35 U.S.C. 103 as being unpatentable over Melin et al. (US 2016/0144085 A1), hereinafter Melin, in view of Atteia et al. (US 2012/0238932 A1), hereinafter Atteia.
Regarding claim 1, Melin teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Paragraphs 1 and 49 - 51), the dressing comprising a first film comprising a non-porous material and a plurality of fluid restrictions (Figs. 2 and 5, elements 32 and specifically elements 46 and 48; Paragraph 94 indicates bottom sheet 32 comprises a film 46 that is made permeable by slits 48), first manifold layer adjacent  to the first film, the first manifold layer comprising a second film (Fig. 2, element 30) having a manifold area comprising blisters and apertures, wherein the apertures are configured to allow fluid transfer through the second film (Figs. 1 and 5; elements 16, 28, and 39; Paragraphs 68 and 93); and a second manifold layer adjacent to the first manifold layer (Fig. 1, element 18), the second manifold layer comprising foam (Paragraph 52) having a contact area that is less than the manifold area (As shown in Fig. 1, the second manifold 18 has a smaller area than the first manifold area 16, therefore, the contact area between the first and second manifolds is less than the manifold area). Melin further teaches a cover configured to be positioned over the first manifold layer and in contact with at least a portion of the first manifold layer (Fig. 7 shows cover 62 positioned over the first manifold 16, said cover contacting the end portions of the first manifold 16; said embodiment would still comprise the same previously cited structures; Paragraph 101).
 Melin does not explicitly teach said second film being a transparent material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane films of Melin, specifically the second film of the first manifold layer, to be transparent. Doing so would predictably provide an analogous film layer (as Melin discloses the same polyethylene material in Paragraphs 14 and 15) and the transparency would allow for monitoring and inspection of the wound during healing (recognized in paragraph 21 of Atteia; doing so would particularly be useful in the configuration shown in Fig. 7 of Melin in which the abdominal wall is not blocking the manifold).

Regarding claim 8, the combination of Melin and Atteia substantially disclose the invention as claimed. Atteia further discloses said transparent material being polyurethane (Paragraphs 4 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second film of the first manifold layer of Melin, to be transparent. Doing so would predictably provide an analogous film layer (as Melin discloses the same polyethylene material in Paragraphs 14 and 15) and the transparency would allow for monitoring and inspection of the wound during healing (recognized in paragraph 21 of Atteia).

Regarding claim 9, the combination of Melin and Atteia substantially disclose the invention as claimed. Melin further teaches said foam being a hydrophobic polymer foam (Paragraph 52).

Regarding claim 12, the combination of Melin and Atteia substantially disclose the invention as claimed. Melin further teaches said foam being a reticulated open-celled foam (Paragraph 52).

Regarding claim 20, the combination of Melin and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters being spaced at least 1 mm apart (Paragraph 18). However, Melin and Atteia do not explicitly disclose the blisters being spaced about 2 millimeters apart
Melin further discloses that said spacing allows for fluid transport through the dressing even when the blisters expand during negative pressure (Paragraph 19).
As such, the spacing between blisters is disclosed to be a result effective variable in that changing said distance affects flow through the blistered layer during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin and Atteia by making the distance between blisters about 2 mm apart as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 21, the combination of Melin and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters having a height of 0.3 - 0.7 of the diameter, where the diameter is 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
However, Melin does not explicitly disclose said height being between 0.5 to about 2 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin from between 1 and 17.5 mm to between about 0.5 millimeters and about 2 millimeters as claimed as Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the height “may” be within the claimed range (Paragraph 86) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, the combination of Melin and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters having a diameter (i.e. width) of 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
However, Melin does not explicitly disclose said width being about 1 millimeter to about 3 millimeters.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 25, the combination of Melin and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters being spaced at least 1 mm apart (Paragraph 18) and said blisters having a height of 0.3 - 0.7 of the diameter, where the diameter is 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
Melin still does not explicitly disclose the blisters being spaced about 2 millimeters apart or said height being between 0.5 to about 2 millimeters.
However, Melin further discloses that said spacing allows for fluid transport through the dressing even when the blisters expand during negative pressure (Paragraph 19).
As such, the spacing between blisters is disclosed to be a result effective variable in that changing said distance affects flow through the blistered layer during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin and Atteia by making the distance between In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin from between 1 and 17.5 mm to between about 0.5 millimeters and about 2 millimeters as claimed as Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the height “may” be within the claimed range (Paragraph 86) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia as applied to claim 1 above, and further in view of Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore.

Regarding claim 2, the combination of Melin and Atteia substantially disclose the invention as claimed. They do not explicitly disclose the shape of said manifold area or said contact area, or said shapes being analogues.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to change the shape of the manifold area to have a first shape and contact area to have a second shape (by way of changing the shape of the second manifold), and for the first shape to be analogous to the second shape. Doing so would be advantageous in fitting both layers into the wound (as recognized by Lattimore Paragraphs 29 and 34).
Further, it would have been an obvious matter of design choice to make the different portions of the manifold area and contact area of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 3, the combination of Melin, Atteia, and Lattimore substantially disclose the invention as claimed. Melin further teaches the manifold area comprising a border area around the contact area (the border being the area of layer 16 beneath element 14 which forms a perimeter around the contact area and second manifold layer 18 in Fig. 1). Melin and Atteia do not explicitly disclose the shape of said manifold area or said contact area, or said shapes being analogues.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to change the shape of the manifold area to have a first shape and contact area to have a second shape, and for the first shape to be analogous to the second shape. Doing so would be advantageous in fitting both layers into the wound (as recognized by Lattimore Paragraphs 29 and 34).
Further, it would have been an obvious matter of design choice to make the different portions of the manifold area and contact area of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In addition, Lattimore further teaches the layer beneath the manifold needing to be larger (and would thus form a border around the second manifold; Paragraphs 32). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date to maintain the border initially disclosed in Melin when changing the shapes of the manifold and contact areas as forming a border around the second manifold and contact area would prevent the foam manifold from getting stuck to the viscera (recognized in Paragraph 32 of Lattimore as the second manifold layer of Melin is also a foam as indicated in Paragraph 52 of Melin).

Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia as applied to claim 1 above, and further in view of Hardman et al. (US 2010/0106115 A1), hereinafter Hardman.

Regarding claim 4, the combination of Melin and Atteia substantially disclose the invention as claimed. They do not explicitly teach the contact area comprises porous appendages adjacent to the manifold area (i.e. adjacent to the blisters and apertures).
In the same field of endeavor, Hardman teaches a negative pressure wound dressing (Fig. 1A; Abstract) comprising at least three porous appendages adjacent to a film manifold area (the contact area comprises film manifold 148 and porous appendages defined by elements 160 and 156; Paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 5, the combination of Melin, Atteia, and Hardman substantially disclose the invention as claimed. Melin and Atteia do not explicitly disclose at least three appendages in the contact area adjacent to the manifold area (i.e. adjacent to the blisters and apertures).
Hardman further teaches having at least 3 appendages (Fig. 2 shows 16 appendages, Fig. 3A shows 6 appendages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as at least three radial appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 6, the combination of Melin, Atteia, and Hardman substantially disclose the invention as claimed. Melin and Atteia do not explicitly disclose at least three appendages coupled to a central region (i.e. in the area where the foam meets the manifold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as a central region and at least three radial appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 7, the combination of Melin, Atteia, and Hardman substantially disclose the invention as claimed. Melin and Atteia do not explicitly disclose at least three appendages in coupled to a central region (i.e. in the area where the foam meets the manifold), said appendages extending to an edge of the manifold area.
Hardman further teaches having at least 3 appendages extending to an edge of the manifold area (Fig. 2 shows 16 appendages, Fig. 3A shows 6 appendages all extending to an edge of the film manifold) and a central region (Fig. 2, element 112; Paragraph 25).

Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia as applied to claim 1 above, and further in view of Locke et al. (US 2015/0320602 A1), hereinafter Locke.

Regarding claim 14, the combination of Melin and Atteia substantially disclose the invention as claimed. They do not teach said foam being reticulated polyurethane ether foam.
In the same field of endeavor, Locke teaches an apertured wound dressing comprising a foam manifold layer using polyurethane foam, GranuFoam®, or VeraFlo® foams (Fig. 1, element 114; Paragraph 54).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).
As such, the material of construction disclosed by the combination of Merlin, Atteia, and Locke inherently comprises a reticulated polyurethane ether foam, as Applicant discloses GranuFoam® as being a reticulated polyurethane ether foam (Paragraph 73 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 

Regarding claim 16, the combination of Melin, Atteia, and Locke substantially disclose the invention as claimed. Melin further teaches said foam being open-celled (i.e. porous; Paragraph 52). Melin and Atteia do not explicitly teach said foam having an average pore size in a range of 400 - 600 microns.
Locke further teaches said foam having an average pore size in the range of 400 - 600 microns in an uncompressed state (Paragraph 57). Locke further discloses varying pore size in accordance with the needs of the foam layer (such as firmness) and the amount of compression of the foam (Paragraphs 56 and 57).
As such, the pore size of foam is disclosed to be a result effective variable in that changing said pore size affects stiffness and compression during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin and Atteia by making average pore size between 400 and 600 microns as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 18, the combination of Melin, Atteia, and Locke substantially disclose the invention as claimed. Melin further teaches said foam being open-celled (i.e. porous; Paragraph 52). Melin, Atteia, and Locke do not explicitly teach said foam having a thickness in the range of 2 millimeters to 7 millimeters
Locke further teaches that the thickness of the foam further affects the firmness and density of the foam, which then affects compliance during negative pressure therapy (Paragraphs 55 - 57).
As such, the thickness of the foam is disclosed to be a result effective variable in that changing the foam thickness affects stiffness and compressibility during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin and Atteia by making the foam have a thickness in the range of 2 millimeters to 7 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia as applied to claim 1 above, and further in view of Pratt (EP 0 174 803). 
Regarding claim 24, the combination of Melin and Atteia substantially disclose the invention as claimed. They do not explicitly disclose said second foam manifold layer being substantially opaque.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam manifold layer of Melin and Atteia with the foam of Pratt to be substantially opaque. Doing so would not change the fundamental function of the wound dressing as Pratt also discloses said foam being an open-celled reticulated polyurethane foam (Page 4, lines 18 - 24) and would further be beneficial as Pratt recognizes being opaque as being cosmetically acceptable (Page 3, lines 17 - 18; such as to hide the wound from view of the patient, while still allowing for visual inspection when wetted; Page 3, line 17 - Page 4, line 1).

Claims 47, 48, 50, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Melin et al. (US 2016/0144085 A1), hereinafter Melin, in view of Atteia et al. (US 2012/0238932 A1), hereinafter Atteia and Hartwell et al. (US 2017/0143552 A1), hereinafter Hartwell.
Regarding claim 47, Melin teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Paragraphs 1 and 49 - 51), the dressing comprising a first film comprising a non-porous material and a plurality of fluid restrictions (Figs. 2 and 5, elements 32 and specifically elements 46 and 48; Paragraph 94 indicates bottom sheet 32 comprises a film 46 that is made permeable by slits 48), first manifold layer adjacent  to the first film, the first manifold layer comprising a second film (Fig. 2, element 30) having a manifold area comprising 
 Melin does not explicitly teach said second film being a transparent material or said first film having portions allowing for visualization of the areas of tissue.
In the same field of endeavor, Atteia teaches a wound dressing comprising a transparent polyurethane top cover (Fig. 5, element 19; Paragraph 113), and a centrally disposed, transparent polyurethane film (Fig. 1, element 2; Abstract and Paragraph 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane films of Melin, specifically the second film of the first manifold layer, to be transparent. Doing so would predictably provide an analogous film layer (as Melin discloses the same polyethylene material in Paragraphs 14 and 15) and the transparency would allow for monitoring and inspection of the wound during healing (recognized in paragraph 21 of Atteia).
Melin and Atteia still do not teach said first film having portions allowing for visualization of the areas of tissue.
In the same field of endeavor, Hartwell teaches a wound dressing comprising a translucent cover (Fig. 3c, element 345; Abstract and Paragraphs 5 - 9) made of polyurethane (Paragraph 75).

Melin further teaches a cover configured to be positioned over the first manifold layer and in contact with at least a portion of the first manifold layer (Fig. 7 shows cover 62 positioned over the first manifold 16, said cover contacting the end portions of the first manifold 16; said embodiment would still comprise the same previously cited structures; Paragraph 101). Thus, since Melin teaches the contact area is less than the manifold area (As shown in Fig. 1, the second manifold 18 has a smaller area than the first manifold area 16, thus the contact area is less than the manifold area), Melin teaches a border area around the contact area which, which when made transparent in view of Atteia and Hartwell, would allow for inspection through at least a border area around the contact area.
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, and Hartwell teaches a method for treating a tissue site comprising: positioning a dressing on the tissue site, the dressing 

Regarding claim 48, Melin, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches said system being for negative pressure therapy (Paragraph 1).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, and Hartwell teaches the method of claim 47 further comprising applying negative pressure to the dressing.

Regarding claim 50, the combination of Melin, Atteia, and Hartwell substantially disclose the invention as claimed. . Melin further teaches the manifold area comprising a border area around the contact area (the border being the area of layer 16 beneath element 14 which forms a perimeter around the contact area and second manifold layer 18 in Fig. 1).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, and Hartwell teaches the method of claim 47 further wherein the manifold area comprises a border area around the contact area

Regarding claim 52, the combination of Melin, Atteia, and Hartwell substantially disclose the invention as claimed. Atteia further discloses said transparent material being polyurethane (Paragraphs 4 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane films of Melin, specifically the second film of the first manifold layer, to be transparent. Doing so would predictably provide an analogous film layer (as Melin discloses the same polyethylene material in Paragraphs 14 and 15) and the transparency would allow for monitoring and inspection of the wound during healing (recognized in paragraph 21 of Atteia).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, and Hartwell teaches the method of claim 47, wherein the transparent material comprises polyethylene.

Regarding claim 54, the combination of Melin, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches said blisters having a height of 0.3 - 0.7 of the diameter, where the diameter is 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
However, Melin does not explicitly disclose said height being between 0.5 to about 2 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin from between 1 and 17.5 mm to between about 0.5 millimeters and about 2 millimeters as claimed as Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the height “may” be within the claimed range (Paragraph 86) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, and Hartwell teaches the method of claim 47, wherein the blisters have a height of about 0.5 millimeters to about 2 millimeters.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia and Hartwell as applied to claim 47 above, and further in view of Lattimore.

Regarding claim 49, the combination of Melin, Atteia, and Hartwell substantially disclose the invention as claimed. They do not explicitly disclose the shape of said manifold area or said contact area, or said shapes being analogues.
In the same field of endeavor, Lattimore teaches a wound dressing for use with negative pressure (Fig. 1; Abstract) in which the shapes of the wound layers are readily changeable to fit the size of the wound (Paragraphs 29 and 34).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to change the shape of the manifold area to have a first shape and contact area to 
Further, it would have been an obvious matter of design choice to make the different portions of the manifold area and contact area of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, Hartwell, and Lattimore teach the method of claim 47, wherein: the manifold area has a first shape; the contact area has a second shape; and the first shape is analogous to the second shape.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia and Hartwell as applied to claim 47 above, and further in view of Hardman.

Regarding claim 51, the combination of Melin, Atteia, and Hartwell substantially disclose the invention as claimed. They do not explicitly disclose at least three appendages adjacent to the manifold area (i.e. adjacent to the blisters and apertures).
In the same field of endeavor, Hardman teaches a negative pressure wound dressing (Fig. 1A; Abstract) comprising appendages adjacent to a film manifold area (the contact area comprises film manifold 148 and porous appendages defined by elements 160 and 156; Paragraph 11). Hardman further teaches having at least 3 appendages (Fig. 2 shows 16 appendages, Fig. 3A shows 6 appendages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as at least three radial appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, Hartwell, and Hardman teach the method of claim 47, wherein the contact area comprises at least three appendages adjacent to the manifold area.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Atteia and Hartwell as applied to claim 47 above, and further in view of Locke.

Regarding claim 53, the combination of Melin, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches said foam being open-celled (i.e. porous; Paragraph 52). Melin and Atteia do not explicitly teach said foam having a thickness in the range of 4 millimeters to 10 millimeters.
In the same field of endeavor, Locke teaches an apertured wound dressing comprising a foam manifold layer using polyurethane foam (Fig. 1, element 114; Paragraph 54). Locke does not explicitly teach said foam having a thickness in the range of 4 millimeters to 10 millimeters. However, Locke further teaches that the thickness of the foam further affects the firmness and density of the foam, which then affects compliance during negative pressure therapy (Paragraphs 55 - 57).
As such, the thickness of the foam is disclosed to be a result effective variable in that changing the foam thickness affects stiffness and compressibility during negative pressure In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Atteia, Hartwell, and Locke teach the method of claim 47, wherein the foam has a thickness in a range of 4 millimeters to 10 millimeters.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed October 26th, 2020, with respect to the rejection(s) of claim(s) 1, 8, 9, 12, 20-21, 25, and 47-54 under 35 U.S.C. 103, particularly with respect to the rejections of claims 1 and  4 - 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a previously uncited portion of Melin in regards to claim 1, and in view of new reference Hardman in regards to claims 4 - 7. .
In response to Applicant’s argument that the cover of Melin does not contact the first blistered manifold due to its positioning within the abdominal cavity. However, Melin teaches an alternate configuration in which the abdominal wall is not positioned between the cover and manifold (Fig. 7 shows cover 62 contacting the same manifold 16), which allows for modification with Atteia and Hartwell to be transparent, enabling inspection though at least a border area around the contact area (the border area would no longer be beneath element 14; see above rejection of claim 47).
Applicant further argues Roos does not teach porous appendages. As such, the reference of Roos is no longer relied upon. Instead, Hardman is used to teach foam (i.e. porous) appendages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781